Citation Nr: 9908505	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-29 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
simple fracture of the left clavicle, currently evaluated as 
10 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
fracture of the D4 and D5 areas of the dorsal spine, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from November 1950 to 
June 1951.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  

The claim for an increased rating for residuals of a fracture 
of the dorsal spine at D4 and D5 will be addressed in the 
remand portion of this decision.  


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the claim for an increased rating for residuals of a 
simple fracture of the left clavicle has been obtained by the 
RO. 

2.  The residuals of a fracture of the left clavicle are 
manifested by no more than slight limitation of motion, and 
pain on motion of the left shoulder.  

3.  No unusual or exceptional disability factors have been 
presented with respect to the veteran's claim for an 
increased rating for residuals of a fracture of the left 
clavicle.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for residuals of a simple fracture of the left 
clavicle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.10, 4.20, 4.40, 4.45, 
4.7, 4.71a, Diagnostic Code 5203 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to these 
claims and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected left clavicle disability and has found nothing in 
the historical record that would lead to a conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994) (where an increase 
in a disability rating is at issue, the current level of 
disability is of primary concern).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1998).

Service medical records reflect that the veteran was involved 
in an automobile accident and incurred a simple complete 
fracture of the left distal clavicle.  In a July 1955 rating 
decision, the RO granted service connection for a simple, 
healed fracture of the left clavicle.  A noncompensable 
evaluation was assigned effective in April 1955.  

In November 1996, the veteran filed an informal claim for an 
increased rating for his left clavicle disability.  

X-rays of the left clavicle dated in January 1997 revealed a 
spur formation at the inferior margin of the distal 
clavicular shaft which was approximately 2.5 centimeters (cm) 
from the acromioclavicular joint.  It was noted that the 
possibility of impingement syndrome should be considered.  
When examined by VA in February 1998, the veteran complained 
of left shoulder pain when experiencing back discomforts, and 
stiffness and pain triggered by driving.  The veteran further 
related that he had to push himself up with his arms when 
getting out of a chair.  Additional complaints included 
fatigability, lack of endurance of the left shoulder and arm, 
and left shoulder pain when picking up heavy objects.  It was 
noted that the veteran took aspirin for pain.  The examiner 
indicated that the veteran had not experienced any episodes 
of dislocation or recurrent subluxation.  On physical 
examination, there was pain on passive and active range of 
motion.  Forward flexion of the left shoulder was to 150 
degrees; abduction was 170 degrees; external rotation was to 
65 degrees; and internal rotation was to 70 degrees.  X-rays 
of the left clavicle associated with the examination revealed 
a 1 cm diameter spur or exostosis arising from the inferior 
aspect of the distal clavicle near the insertion of 
coracoclavicular ligament, unchanged from the January 1997 
studies.  The diagnoses included left shoulder pain, limited 
range of motion of the left shoulder, and spurring with 
exostosis of the coracoclavicular ligament.  

In a November 1998 action, the RO increased the disability 
rating for the residuals of a fracture of the left clavicle 
to 10 percent based pain and limitation of motion of the left 
shoulder.  That evaluation became effective in November 1996.  

When an unlisted condition is encountered, it should be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous. 38 C.F.R. § 4.20 
(1998).

The veteran's left clavicle disability is rated under 
38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5203.  Under 
that Code, dislocation of the clavicle warrants a 20 percent 
evaluation.  Nonunion of the clavicle with loose movement 
warrants a 20 percent evaluation; a 10 percent evaluation is 
warranted for nonunion without loose movement.  A 10 percent 
evaluation is assigned for malunion of the clavicle. 
Disability associated with impairment of the clavicle or 
scapula, with malunion may otherwise be rated based on 
impairment of functioning of the contiguous joint. 38 C.F.R. 
§ 4.71a, DC 5203 (1998).

Limitation of the arm at shoulder level warrants a 20 percent 
evaluation.  DC 5201 (1998).  

Normal range of the shoulder on forward flexion and abduction 
is from 0 to 180 degrees.  Normal internal and external 
rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I 
(1998).

The veteran contends, in essence, that the residuals of his 
left clavicle fracture are more disabling than currently 
evaluated.  The Board finds, however, that the medical 
evidence does not support the grant of a higher disability 
rating.  The Board points out that the evidence is devoid of 
clinical findings of dislocation or nonunion of the clavicle.  
Thus, a higher disability rating pursuant to Code 5203 is not 
warranted.  Under Diagnostic Code 5201, an increased rating 
could be assigned if motion of the left arm were limited to 
shoulder level.  In that connection, the evidence establishes 
that the veteran demonstrated limitation of motion of the 
left shoulder and pain.  Notably, forward flexion of the left 
shoulder was to 150 degrees (with normal being to 180 
degrees), and abduction was 170 degrees (with normal being to 
180 degrees).  External rotation was to 65 degrees; and 
internal rotation was to 70 degrees. Normal rotation is to 90 
degrees.  Thus, the evidence demonstrates limitation of 
motion of the left shoulder that is no more than slightly 
lower than normal, and which does not meet the requirements 
for a 20 percent rating under Diagnostic Code 5201. The Board 
has considered the veteran's complaints of pain of and 
physical limitation of the left clavicle area.  The evidence 
reflects that the veteran demonstrated pain on motion.  
However, the Board is of the view that such pathology is 
adequately contemplated by the current 10 percent disability 
evaluation with regard functional impairment due to pain with 
motion.  38 C.F.R. § 4.40, 4.45; see Deluca v. Brown, 8 Vet. 
App. 202, 207-208 (1995).  In the absence of a finding of 
dislocation, malunion, nonunion or limitation of the arm at 
shoulder level a higher disability evaluation is not 
warranted.  DC 5201, 5203.  Moreover, the evidence does not 
establish that the veteran's overall disability picture more 
nearly approximates the criteria for the next highest 
disability rating.  38 C.F.R. § 4.7.  

The evidence of record does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular scheduler standards and thus 
warrant assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1).  The veteran has not asserted or 
offered any objective evidence that the residuals of a 
fracture of the left clavicle have interfered with his 
employment status to a degree greater than that contemplated 
by the regular schedular standards, which are based on the 
average impairment of employment.  Nor does the record 
reflect frequent periods of hospitalization for the 
disability.  Hence, the record does not present an 
exceptional case where his currently assigned 10 percent 
evaluation is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, in the absence of 
such factors, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met, and; 
therefore, affirms the RO's conclusion that a higher 
evaluation on an extraschedular basis is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227  (1995).


ORDER


An increased rating for residuals of a simple fracture of the 
left clavicle is denied.  


REMAND

The veteran contends, in essence, that the symptoms 
associated with his service-connected residuals of a fracture 
of the dorsal spine are more disabling than currently 
evaluated.  Specifically, subjective complaints include back 
pain and stiffness, an inability to lift heavy objects, lack 
of endurance, and back fatigue.

The report of a January 1997 VA examination reveals, in 
pertinent part, subjective complaints including mid back 
pain.  On physical examination, the veteran dressed without 
difficulty.  He had negative Romberg.  He could not walk in 
tandem due to his balance, and he could not walk on his heels 
and toes because of heel spurs.  The veteran was able to 
stand on either leg.  He was not able to hop on either leg.  
He could bend over and touch his toes.  The examiner noted 
marked limitation and use of the thoracic spine and negative 
straight leg raising, bilaterally.  There were no 
deformities, except a mild kyphosis.  Forward flexion of the 
spine was to 90 degrees; back extension was to 10 degrees.  
Left and right lateral flexion were to 20 degrees, 
bilaterally.  Left and right rotation were to 30 degrees, 
bilaterally.  The examiner noted mild pain on motion.  There 
was no neurological involvement.  X-rays of the thoracolumbar 
spine associated with the examination revealed minimal 
hypertrophic spur formation, degenerative disc with marked 
narrowing of the L5-S1 disc space, and appearance of L4, L5 
and S1 suggestions of partial laminectomy.  The diagnoses 
included generalized arthritis of the cervical, thoracic 
spine, and lumbar spine and pain in the thoracic spine 
probably from arthritis.  

When examined by VA in February 1998, the veteran complained 
of stiffness and weakness of the back.  The veteran added 
that he was unable to lift heavy objects, that he lacked 
endurance in the back, that the back fatigued easily, and 
that he was unable to engage in household chores such as 
mowing the lawn or washing his car.  The veteran related that 
flare-ups were exacerbated by weather changes.  He added that 
lifting bending, lying down, and weather changes precipitated 
back discomfort.  On physical examination, forward flexion of 
the spine was to 90 degrees with verbalized pain at 60 
degrees, right and lateral bending were to 20 degrees, 
bilaterally.  The veteran could not rotate or turn his back.  
There was no spasm or tenderness with palpation of the back.  
The examiner observed during the examination that the veteran 
would turn at the waist to look at his wife or look at the 
examiner from the side.  It was noted that the veteran's wife 
had turn to look for traffic for the veteran when he drove.  
The veteran related that he had been receiving cortisone 
injections in the spine from a private practitioner since the 
1970s.  With regard to postural abnormalities or fixed 
deformity, the examiner noted some loss of curvature of the 
normal spine.  There was no deformity.  The musculature of 
the back appeared to be somewhat atrophied.  Deep tendon 
reflexes were 2 plus and brisk.  X-rays of the thoracic spine 
associated with the examination suggested an old anterior-
superior compression fracture of the body of the T5; there 
was mild osteoporosis and degenerative changes of the 
thoracic spine.  The diagnoses included old anterior-superior 
compression fracture of the T5 area of the spine and mild 
osteoporosis and levoscoliosis, mild osteoporosis and 
levoscoliosis, and degenerative spondylosis of the lumbar 
spine with advanced degenerative disc disease of the L5 and 
S1 areas of the spine, and severe back pain.  

The Board notes that the foregoing evidence demonstrates that 
the veteran has pathology regarding a back disability 
involving his service-connected dorsal spine disability and a 
non-service connected lumbar spine disability.  However, the 
evidence is not clear as to the effect that the veteran's 
service-connected back disability has on any functional 
impairment.  In evaluating the severity of the veteran's 
service-connected back disability, VA has a duty to consider 
all pertinent diagnostic codes under the VA Schedule for 
Rating Disabilities in 38 C.F.R. Part 4 and application of 
38 C.F.R. § 4.40, regarding functional loss due to pain, and 
38 C.F.R. § 4.45, regarding weakness, fatigability, 
incoordination or pain on movement of a joint.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In addition, the veteran has 
reported having private treatment for back pain and attempts 
to secure these records have not been made.  

In light of these circumstances, the Board is of the opinion 
that further RO actions are warranted.  Accordingly, the case 
is REMANDED to the RO for the following;  

1.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claim for an increased rating for 
residuals of a fracture of the dorsal 
spine.  Of particular interest are 
records from the private physician that 
the veteran reported he was seeing for 
cortisone shots for back pain.  After 
obtaining any necessary consent forms for 
the release of the veteran's private 
medical records, the RO should obtain, 
and associate with the file, all records 
noted by the veteran that are not 
currently on file.  

2.  Then, the veteran should be examined 
by a board certified orthopedist, if 
available, to determine the current level 
of severity of the veteran's service-
connected dorsal spine disability.  The 
claims folder, including a copy of this 
REMAND, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
Any necessary tests or studies, including 
X-rays, should be conducted.  The 
examiner should describe all 
symptomatology specifically due to the 
service-connected residuals of a fracture 
of the D4 and D5 areas of the dorsal 
spine as differentiated from any 
nonservice-connected back disability.  
Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
Motion of the dorsal spine should be 
documented in the record.  The examiner 
should be 
requested to identify any objective 
evidence of pain or functional loss due 
to pain.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during flare-ups.  If this is not 
feasible, the physician should so state.  
The rationale for all opinions expressed 
should be explained.

3.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions, including the 
medical examination and requested 
opinion, have been conducted and 
completed in full.  Stegal v. West, 11 
Vet. App. 268 (1998).  The RO should then 
undertake any other indicated development 
and readjudicate the claim for an 
increased rating for residuals of a 
fracture of the D4 and D5 vertebra of the 
dorsal spine, to include consideration of 
the provisions of 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.40, and 4.45.

4.  If the benefit sought on appeal is 
not granted to the veteran, the RO should 
issue a Supplemental Statement of the 
Case and provide the veteran and his 
representative with an appropriate 
opportunity to respond.





Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.  


		
	NADINE W. BENJAMIN
	Member, Board of Veterans' Appeals



 

- 11 -


- 1 -


